        Case 1:21-cr-00129-ABJ Document 23 Filed 05/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                               CASE NO.: 21-CR-129
      Plaintiff,
vs.

Gabriel Garcia,

      Defendant.
                                       /

      DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE

      COMES NOW, the Defendant, Gabriel Garcia, and files his Motion for

Continuance, and states the following grounds:

                                       GROUNDS

      1. This case is set for a status hearing on June 3, 2021.

      2. Undersigned counsel is in the Navy Reserve and was ordered to annual

training at Naval Station Guantanamo Bay, Cuba from May 17-June 9, 2021.

      3. In addition, Mr. Garcia hereby waives his speedy trial rights from June 3,

2021, the current date of the status conference, through July 14, 2021, the agreed

upon, and intended, new date for the status hearing.

      4. Counsel certifies he has conferred with AUSA A. Buckner as to the

Government’s position, and the Government does not oppose this motion.

      WHEREFORE, Mr. Garcia respectfully moves this Court to grant a

continuance of the status hearing to July 14, 2021.
                                           1
        Case 1:21-cr-00129-ABJ Document 23 Filed 05/25/21 Page 2 of 2




      Respectfully submitted,

      /s/Aubrey Webb________________
      Law Offices of Aubrey Webb
      55 Merrick Way, Suite 212
      Coral Gables, Florida 33134
      305-461-1116
      Email: aubrey@aqwattorney.com

      /s/Charles R. Haskell____________
      Law Offices of Charles R. Haskell
      641 Indiana Ave. N.W.,
      Washington D.C. 20004
      202-888-2728
      Email: Charles@CharlesHaskell.com




                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was
efiled to the Office of the Clerk, United States District Court, District of Columbia,
333 Constitution Ave., N.W. Washington D.C. 20001, Room 1225 and to the
Office of the United States Attorney, 555 4th St N.W., Washington D.C. 20530, on
this 25th of May 2021.

      /s/Aubrey Webb




                                          2
